           Case 1:19-cr-00678-AT Document 74 Filed 06/17/21 Page 1 of 3

                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: 6/17/2021

               -against-
                                                                          19 Cr. 678-1 (AT)

AMAY GRANNISON,                                                         AMENDED ORDER

                       Defendant.
ANALISA TORRES, District Judge:

        The Court’s order at ECF No. 71 is AMENDED as follows: The Court shall hold a
sentencing for Defendant Amay Grannison in person on June 23, 2021, at 1:00 p.m. In light of
the ongoing COVID-19 pandemic, all individuals seeking entry to 500 Pearl Street must complete
a questionnaire and have their temperature taken before being allowed entry into the courthouse.
To gain entry to 500 Pearl Street, follow the instructions provided here:

       https://www.nysd.uscourts.gov/sites/default/files/2020-10/QR%20Sign%20-
       %20Public Media v.5.pdf.

        All individuals must practice social distancing at all times in the courthouse. Individuals
must wear a mask that covers their nose and mouth at all times in the courthouse. Bandanas,
gaiters, and masks with valves are not permitted.

        By June 16, 2021, at 3:00 p.m., counsel must advise the Court of how many spectators
will attend the proceeding. The parties must advise the Court by the same date how many
individuals will be seated at counsel’s tables. Special accommodations may need to be made if
more than ten spectators are expected to attend, or more than three individuals are expected to be
seated at each counsel’s table.

       Members of the press and public who are not able to attend the proceeding may access the
audio feed of the hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing,
and entering access code 5598827.

       SO ORDERED.

Dated: June 17, 2021
       New York, New York
Case 1:19-cr-00678-AT Document 74 Filed 06/17/21 Page 2 of 3




                             2
Case 1:19-cr-00678-AT Document 74 Filed 06/17/21 Page 3 of 3




                             3
